      Case 1:20-cv-02114-LDH-SMG Document 25 Filed 09/21/20 Page 1 of 2 PageID #: 91


                                INITIAL CONFERENCE QUESTIONNAIRE

1.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal Rules of Civil
        Procedure, if not yet made: 14 days following the decision on Defendant’s Motion to Dismiss;
        no discovery prior to the service of automatic disclosures and prior to the decision on
        Defendant’s Motion to Dismiss

2.      If additional interrogatories beyond the 25 permitted under the federal rules are needed, the
        maximum number of: plaintiff(s) ____ and defendant(s) ____

3.      Number of depositions by plaintiff(s): Plaintiffs will request between 3 & 10 depositions of Defendant’s witnesses

4.      Number of depositions by defendant(s): (2- Plaintiffs Shiv Patel and Jamie Posner, and given that
        this is a proposed class action, additional members of the class and non-parties as needed as
        permitted under the FRCP)

5.      Date for completion of factual discovery: 120 days following the decision on Defendant’s Motion
        to Dismiss

6.      Number of expert witnesses of plaintiff(s): _____ medical; 1-2 non-medical

        Date for expert report(s):        30 days following the Completion of Fact Discovery

7.      Number of expert witnesses of defendant(s): _____ medical; 2 non-medical

        Date for expert report(s):        60 days following the disclosure of Plaintiff’s Expert Report

8.      Date for completion of expert discovery: 45 days following disclosure of Defendant’s expert
        reports

9.      Time for amendment of the pleadings by plaintiff(s) Plaintiffs to seek leave to file an amended
        pleading within 60 days of the decision on Defendant’s Motion to Dismiss; Defendant will
        object to any attempt to amend the complaint a second time.

10.     Number of proposed additional parties to be joined by plaintiff(s) ________ and by defendant(s)
        ________ and time for completion of joinder: _________. Plaintiffs to move for class
        certification by the end of discovery.

11.     Types of contemplated dispositive motions: plaintiff(s): ______                    defendant(s): Motion to
        Dismiss; Motion For Summary judgment (if necessary)

12.     Dates for filing contemplated dispositive motions: plaintiff(s): _______ defendant(s): Date to
        be determined by the Court following Plaintiffs’ opposition to Defendant’s pre-motion letter

13.     Have counsel reached any agreements regarding electronic discovery? If so, please describe at the
        initial conference. Yes.

14.     Have counsel reached any agreements regarding disclosure of experts' work papers (including drafts)
        and communications with experts? If so, please describe at the initial conference. Yes.

15.     Will the parties *consent to trial before a magistrate judge pursuant to 28 U.S.C. §636(c)? (Answer no

5822791v.2
     Case 1:20-cv-02114-LDH-SMG Document 25 Filed 09/21/20 Page 2 of 2 PageID #: 92


        if any party declines to consent without indicating which party has declined.)Yes ____No X
* The fillable consent form may be found at http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf may be filed
electronically upon completion prior to the initial conference, or, brought to the initial conference and
presented to the Court for processing.




5822791v.2
